1                                                                           HONORABLE TIMOTHY W. DORE

2
                                                   HEARING DATE: MONDAY, NOVEMBER 19, 2018
3                                                  HEARING TIME: 9:00 A.M.
                                                   LOCATION: SEATTLE, COURTROOM 8106
4                                                  RESPONSE DATE: AT TIME OF HEARING

5

6

7

8                                         UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF WASHINGTON
9
         In re
10                                                                       Lead Case No. 18-14380-TWD
         SEATTLE PROTON CENTER, LLC 1
11                                                                       DECLARATION OF JOSEPH M.
                                           Debtors.                      RAICEVICH IN SUPPORT OF FIRST
12                                                                       DAY MOTIONS

13                Joseph M. Raicevich declares as follows:

14                1.         I am the Chief Financial Officer, Secretary and Treasurer of each Seattle Proton Center

15       Holdings, Procure Seattle Holdings, LLC, and Seattle Proton Center, LLC (“Opco”). I have personal

16       knowledge of the facts set forth herein. I make this Declaration in support of First Day Motions.

17       Capitalized terms not defined in this Declaration have their meanings as ascribed in applicable First

18       Day Motions.

19       Cash Collateral

20                2.         As of August 31, 2018, Opco was indebted to the Senior Secured Lenders in the

21       approximate amount of $160,278,763 pursuant to the Amended Credit Agreement, a copy of which

22
                  The Debtors are Seattle Proton Center, LLC, Bankruptcy Case No. 18-14380, Procure Seattle Holdings, LLC,
                  1
23       Bankruptcy Case No. 18-14381, and Seattle Proton Center Holdings, Bankruptcy Case No. 18-14382.

                                                                                             B USH K ORNFELD            L LP
         DECLARATION OF JOSEPH M. RAICEVICH IN SUPPORT                                                LAW OFFICES
         OF FIRST DAY MOTIONS – Page 1                                                           601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
                                                                                                 Telephone (206) 292-2110
                                                                                                 Facsimile (206) 292-2104
     2082 20141 cg302v034z
       Case 18-14380-TWD              Doc 9     Filed 11/14/18      Ent. 11/14/18 17:20:45           Pg. 1 of 7
1        (without Exhibits) is attached hereto as Exhibit A. The Senior Secured Debt is comprised of loans

2        and extensions of credits as follows as of August 31, 2018: (i) bank loans under several loan facilities

3        in the aggregate amount of $146,291,234; (ii) hedge obligations in the amount of $10,123,713; and

4        (iii) aggregate obligations on account of a restructuring fee note, a restructuring expense note and an

5        adequate protection note in the amount of $3,863,816.

6                 3.         The Senior Secured Debt is secured by a lien on all assets of Opco and a pledge of all

7        ownership interests pursuant to loan documents including, among other documents, (a) that certain

8        Security Agreement, dated as of January 20, 2011 (a copy of which is attached hereto as Exhibit B)

9        and that certain Assignment, Pledge and Security Agreement, dated as of August 24, 2010 (a copy of

10       which is attached hereto as Exhibit C); and (b) as against the Ground Lease, that certain Leasehold

11       Deed of Trust with Security Agreement, Assignment of Leases and Rents and Fixture Filing

12       Statement, dated January 20, 2011, and as amended pursuant to that certain First Amendment to

13       Leasehold Deed of Trust with Security Agreement, Assignment of Leases and Rents and Fixture

14       Filing Statement, dated as of August 31, 2015, entered into between Opco and the Agent. Copies of

15       the corresponding UCC1 filings are attached hereto as Exhibit D.

16                4.         Opco requires the immediate use of the cash proceeds of the Prepetition Collateral to

17       continue uninterrupted operations for the benefit of its creditors and its estate, thereby avoiding

18       immediate and irreparable harm to its business pending a final hearing. As part of their support of

19       their support for and of the filing of these cases, the Senior Secured Lenders consent to the use of

20       Cash Collateral. Opco seeks to use Cash Collateral in accordance with the budget attached hereto as

21       Exhibit E. Without use of Cash Collateral, Opco will be unable to pay its ongoing operating

22       expenses, including payroll, and will thus be unable to continue ongoing business operations.

23

                                                                                         B USH K ORNFELD           L LP
         DECLARATION OF JOSEPH M. RAICEVICH IN SUPPORT                                           LAW OFFICES
         OF FIRST DAY MOTIONS – Page 2                                                      601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
     2082 20141 cg302v034z
       Case 18-14380-TWD              Doc 9     Filed 11/14/18    Ent. 11/14/18 17:20:45        Pg. 2 of 7
1                 5.         The Budget provides for a Professional Fund to pay the post-petition, allowed

2        fees/costs of all professionals retained in this Chapter 11 case. All amounts provided for in the

3        Budget for the Professional Fund shall be in addition to any prepetition retainers paid by Opco to its

4        professionals, and shall be deposited into an interest bearing trust account maintained by Bush

5        Kornfeld, LLP, Opco’s general bankruptcy counsel, for pro rata payment of allowed fees and costs of

6        professionals, including any amounts payable pursuant to any other order entered by this Court

7        authorizing interim periodic payment of professional fees, subject to final allowance of such fees and

8        costs. To the extent the Professional Fund ultimately exceeds all allowed professional fees and costs

9        of the estate, the remaining balance shall remain subject first to the security interests of the Senior

10       Secured Lenders and returned to Opco for its benefit.

11                6.         As part of their support of their support for and of the filing of these cases, the Senior

12       Secured Lenders consent for an initial period of 60 (sixty) days commencing on the Petition Date, to

13       the use of Cash Collateral.

14       Wage Motion

15                7.         Opco currently has approximately 76 full-time Employees. Opco has incurred costs

16       and obligations with respect to the Employees that remain unpaid as of the Petition Date because they

17       accrued, either in whole or in part, prior to the Petition Date.

18                8.         Opco pays wages and salaries to the Employees on a semi-monthly basis, with the next

19       payroll scheduled for November 21, 2018. Opco’s aggregate gross payroll for all Employees, per

20       payroll period, is approximately $350,000. It is critical to the continuation of Opco operations and its

21       smooth transition into Chapter 11, that payments to Opco’s Employees are made in a timely manner.

22       No employee is owed more than $12,475 for prepetition wages.

23

                                                                                            B USH K ORNFELD           L LP
         DECLARATION OF JOSEPH M. RAICEVICH IN SUPPORT                                              LAW OFFICES
         OF FIRST DAY MOTIONS – Page 3                                                         601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
                                                                                               Telephone (206) 292-2110
                                                                                               Facsimile (206) 292-2104
     2082 20141 cg302v034z
       Case 18-14380-TWD               Doc 9     Filed 11/14/18     Ent. 11/14/18 17:20:45         Pg. 3 of 7
1                 9.         Opco sponsors benefit plans for the Employees, including medical, dental, vision,

2        disability, and life insurance plans. Opco pays approximately $58,000 per month pursuant to a variety

3        of contracts with third-party insurance administrators to cover the health and welfare benefits of its

4        Employees, which amount includes both the Employee and Opco (as employer) portions of the

5        Benefit Plan Obligations. The Employee portions of the Benefit Plan Obligations are funds withheld

6        from the Employees by Opco and remitted to various third-party insurance administrators. Opco also

7        withholds approximately $2,500 and $1,000 respectively per pay period toward specific Employees’

8        Flexible Spending Accounts and Health Savings Accounts. Opco also deposits, on a quarterly basis, a

9        set amount of funds into an HSA bank account for any Employee enrolled in an HSA insurance plan.

10       Opco’s quarterly HSA Deposits total approximately $10,000.

11                10.        Opco withholds approximately $21,000 per pay period from the wages of its

12       participating Employees’ contributions towards a 401(k) plan. Opco matches 50% of each

13       participating Employee’s 401(k) contribution amount, not to exceed 4% of a participating Employee’s

14       salary. Opco’s gross 401(k) matching contribution is approximately $10,000 per pay period

15                11.        In the ordinary course of its business, Opco reimburses Employees for expenses

16       incurred in the scope of their employment. Opco also directly reimburses third-party credit card

17       providers for expenses incurred by Employees. Opco pays on average approximately $10,000 per

18       month in connection with expenses incurred by the Employees relating to business-related travel

19       expenses, business meals, car rentals, and a variety of other miscellaneous business expenses. All of

20       such expenses are incurred by Employees on Opco’s behalf in connection with employment by Opco

21       and in reliance upon Opco’s reimbursement policy.

22                12.        Opco is required by law to withhold from the Employees’ wages amounts related to

23       federal income taxes, and social security and Medicare taxes and to remit the same to the appropriate

                                                                                        B USH K ORNFELD           L LP
         DECLARATION OF JOSEPH M. RAICEVICH IN SUPPORT                                          LAW OFFICES
         OF FIRST DAY MOTIONS – Page 4                                                     601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
     2082 20141 cg302v034z
       Case 18-14380-TWD              Doc 9    Filed 11/14/18     Ent. 11/14/18 17:20:45       Pg. 4 of 7
1        taxing authorities. Opco is required to match from its own funds the social security and Medicare

2        taxes and pay, based on a percentage of gross payroll, additional amounts of unemployment insurance

3        and to remit the Payroll Taxes to the Taxing Authorities. On a semi-monthly basis, Opco remits an

4        estimated total of $27,000 including both Employer Payroll Taxes and Trust Funds Taxes to the

5        Taxing Authorities.

6                 Utilities

7                 13.        Prior to the Petition Date, the Utility Companies provided utility services to Opco as

8        indicated on Exhibit A to the Utilities Motion. These services are crucial to Opco continued

9        operations and Opco may suffer irreparable harm if the relief requested herein is not granted. Opco

10       fully intends to timely pay all postpetition obligations owed to the Utility Companies.

11                14.        As adequate assurance of future payment, Opco proposes to establish and fund a Utility

12       Account in the amount of $28,090. This amount is equal to approximately two weeks of service from

13       all of Opco’s utility providers. The Utility Account will serve as a cash security deposit to provide the

14       Utility Providers adequate assurance of payment for Utility Services provided to Opco after the

15       Petition Date.

16                Cash Management

17                15.        Prior to the commencement of this Chapter 11 case, Opco maintained bank accounts

18       used in its operations as follows:

19       Bank                                  Last 4 digits of Acct #           Purpose of Account
         UMB Bank                              6948                              Operating Checking Account
20       UMB Bank                              3695                              Depository Lockbox
         UMB Bank                              6921                              Zero-balance Payroll Account
21

22                16.        Deposits are primarily made to account ending in 3695, the Lockbox Account, and are
23       collectively swept to the account ending in 6948, the Operating Account, on a daily basis. The

                                                                                          B USH K ORNFELD           L LP
         DECLARATION OF JOSEPH M. RAICEVICH IN SUPPORT                                            LAW OFFICES
         OF FIRST DAY MOTIONS – Page 5                                                       601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
                                                                                             Facsimile (206) 292-2104
     2082 20141 cg302v034z
       Case 18-14380-TWD               Doc 9    Filed 11/14/18     Ent. 11/14/18 17:20:45        Pg. 5 of 7
1        account ending in 6921 maintains a zero balance. Payroll transactions are debited from the Payroll

2        Account, and on the same day, those funds are transferred from the Operating Account.

3                 17.        As of the Petition Date, Opco also held accounts in its name that were established

4        pursuant to the August 31, 2015 Amended and Restated Credit Agreement with its Senior Secured

5        Lenders, but which accounts were not in use as of the Petition Date.

6                                    UMB Bank           9811
                                     UMB Bank           9814
7                                    UMB Bank           9815
                                     UMB Bank           9819
8                                    UMB Bank           8110
                                     UMB Bank           8111
9

10                18.        In addition, as of the Petition Date, Opco held UMB account 8112, a “Restricted Funds

11       Account” established pursuant to that Amended and Restated Depositary and Account Control

12       Agreement, dated as of August 31, 2015 between Opco and Senior Secured Lenders. The Restricted

13       Funds Account is controlled by the Agent for the Senior Secured Lenders. It was funded with

14       previously restricted debt service reserve funds to be used as needed for the Adequate Protection Note

15       provided to the Senior Secured Lenders in connection with a line of credit available to Opco in

16       connection with the August 31, 2015 Amended and Restated Credit Agreement. As of October 5,

17       2018, the Restricted Funds Account held funds controlled by the Senior Secured Lenders in the

18       amount of $524,249.99. The Debtors’ Joint Prepackaged Plan of Reorganization provides for the

19       Senior Secured Lenders’ release of these funds to Opco upon the Effective Date.

20                19.        Opco’s Cash Management System is a vital part of its business operations. Requiring

21       Opco to establish a new cash management system would cause delay and produce disruption,

22       particularly when Opco is already subject to the usual operational adjustments attendant to a

23       Chapter 11 filing.

                                                                                         B USH K ORNFELD           L LP
         DECLARATION OF JOSEPH M. RAICEVICH IN SUPPORT                                           LAW OFFICES
         OF FIRST DAY MOTIONS – Page 6                                                      601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
     2082 20141 cg302v034z
       Case 18-14380-TWD              Doc 9     Filed 11/14/18    Ent. 11/14/18 17:20:45        Pg. 6 of 7
1                 20.        Opco requests that it be authorized to use its prepetition accounts and prepetition

2        checks and checking account without placing the label “debtor-in-possession” on each check. Use of

3        existing accounts and checks will ensure that there is a smooth transition into Chapter 11 and minimal

4        disruption of Opco’s operations.

5                 21.        It is my understanding that UMB Bank does not appear on the United States Trustee's

6        List of Authorized Depositories For Bankruptcy Cases Filed in the Western District of Washington.

7        Opco is a sophisticated, large company which depends on the continuity of its bank accounts to

8        effectuate significant daily transactions as part of its normal course of business.

9                 22.        There is significant benefit to allowing Opco to retain its relationship with UMB Bank.

10       Opco has a long-established and cooperative relationship with UMB Bank, which I believe is critical

11       in order to operate in a Chapter 11 and reorganize successfully.

12                23.        Leading up to the petition date, Opco worked diligently to pay all ordinary course

13       creditors, vendors and suppliers current as of the petition date, in some cases also making

14       prepayments.

15                I declare under penalty of perjury under the laws of the United States of America that the

16       foregoing is true and correct.

17                DATED in Seattle, Washington, this 14th day of November, 2018.

18
                                                                   /s/ Joseph M. Raicevich
19                                                                 Joseph M. Raicevich

20

21

22

23

                                                                                          B USH K ORNFELD            L LP
         DECLARATION OF JOSEPH M. RAICEVICH IN SUPPORT                                             LAW OFFICES
         OF FIRST DAY MOTIONS – Page 7                                                        601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104
     2082 20141 cg302v034z
       Case 18-14380-TWD               Doc 9    Filed 11/14/18     Ent. 11/14/18 17:20:45         Pg. 7 of 7
